Sherwood, J.
This is an equitable proceeding brought in 1880 by plaintiffs as the children and heirs at law of Mary Riddle by a former husband, Modrell, and as the children and heirs at law of Mary Riddle by her second husband, Hardin Riddle. Mary Riddle died in 1867. Hardin Riddle married again. He died in 1878, leaving his wife, Ann Riddle, and child, Ellen Riddle, who are defendants herein. Plaintiffs seek to correct an alleged mistake made in a deed executed in 1865 by Griffith and wife to Hardin Riddle and wife, Mary Riddle, and which conveyed to them certain land in Buchanan county. The petition alleges that the land was purchased by Mary Riddle with her own separate money, that by reason of “ mistake, error and oversight,” the name of Hardin Riddle was inserted in the deed as one of the grantees, and the prayer of the petition is, that the name of said Riddle be stricken from the deed and the title of the land vested in the plaintiffs.
I. By the legal effect of the deed as drawn, Riddle and wife became seized in entirety of the land conveyed, *36and the husband, as survivor, took the whole estate. Hale v. Stephens, 65 Mo. 670.
II. It was not established at the trial that the money of the wife, which it is claimed was used in purchasing the land in controversy, was her separate estate, and consequently that money became the property of the husband, unimpressed with any trust in his hands. It became his jure mariti, and if he invested it in the land, as claimed, there could be no resulting’ trust in favor of his first wife,, or those claiming under her. Woodford v. Stephens, 51 Mo. 443. And evidence to establish such a trust must be clear, strong and unequivocal. Woodford v. Stephens, supra; so definite and positive as to leave no room for doubt in the mind of the chancellor. Forrester v. Scoville, 51 Mo. 268. And testimony, as to loose declarations of the husband as to the property being that of his wife, will not be sufficient for that purpose. Woodford v. Stephens, supra. And testimony of verbal admissions and statements of persons since dead, is entitled to but small weight in establishing such a trust. Ringo v. Richardson, 53 Mo. 385. And the same strength of evidence is necessary to establish a mistake in a written conveyance as to establish a trust. Bunse v. Agee, 47 Mo. 270; Able v. Ins. Co., 26 Mo. 56. The evidence in this case on neither point comes up to the required standard.
III. Moreover, there is evidence tending very strongly to show that it was ITardin Riddle’s own money, arising from the sale of his farm, which was applied to the purchase of the land in question.
Therefore the judgment, which went for the defendant, should be affirmed.
All concur.